Citation Nr: 1548028	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as secondary to ionizing radiation and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2011. A transcript is of record. 

In March 2014, the Board sought an outside medical opinion with respect to his claim.  In June 2014, the Veteran and his representative were provided with a copy of the opinion.  

In January 2015, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of the appeal, the Veteran asserted that his multiple sclerosis was related to his in-service exposure to ionizing radiation. However, in an April 2015 statement, the Veteran asserted that he was aboard the USS Juneau from March 1973 to September 1973 and worked on the lower decks maintaining hydraulics where herbicides where stored in the past. He asserted that his multiple sclerosis is thus related to his in-service herbicide exposure. 

The Veteran's claim was not developed considering the theory that his multiple sclerosis was related to any in-service herbicide exposure, as the Veteran had not raised such a theory and there was no evidence in the claims file to suggest such until he submitted his April 2015 statement. When a veteran asserts that he was exposed to herbicides in locations other than the Republic of Vietnam, the Korean demilitarized zone, or Thailand, VA must determine whether such exposure occurred on a factual basis.  On remand, the AOJ should develop in the first instance the Veteran's claim of entitlement to service connection for multiple sclerosis, to include as secondary to herbicide exposure according to the procedures set forth in the M21-1 Adjudication Procedures Manual.  

Accordingly, the case is REMANDED for the following action:

1. Review the Veteran's April 2015 statement that he was exposed to herbicides while aboard the USS Juneau from March 1973 to September 1973 working on the lower decks maintaining hydraulics where herbicides where stored in the past and fully develop his claim of entitlement to service connection for multiple sclerosis, to include as secondary to herbicide exposure, considering notice requirements and development procedures set forth in the M21-1 Adjudication Procedures Manual.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




